Citation Nr: 1521612	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  08-15 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1966 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Hartford, Connecticut Regional Office (RO). 

In January 2013, this claim was remanded for development, which will be further discussed below. 

In addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

FINDING OF FACT

The Veteran's current low back disability was first manifested many years after his service and has not been medically related to his service. 

CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in January 2013, and specifically instructed the RO/Appeals Management Center (AMC) to obtain any outstanding Social Security Administration (SSA) decisions.  Subsequently, VA contacted SSA in January 2013 specifically asking that SSA furnish copies of any decisions by SSA, to which SSA responded that there were no medical records because the Veteran did not file for disability benefits or they did file but no medical records were obtained.  Afterwards, VA notified the Veteran that records were not available in a March 2013 letter, and wrote a March 2013 Formal Finding on the Unavailability of Social Security Records.  Further attempts to procure SSA decisions would be futile as VA has already specifically requested decisions, and thus there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Duties to Notify and Assist

In correspondence dated in April 2007, prior to the July 2007 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  All identified and available service and post-service treatment records have been secured.  As stated above, multiple requests to SSA determined that records for the Veteran not available.  Also a Formal Finding of Unavailability was made for treatment records from 1970 to 1979 from the West Haven VA healthcare system.  

The Veteran was provided with a VA examination for his claim in December 2011.  The examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate evaluation of the Veteran.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran declined to present testimony before the Board.  Therefore, the duty to assist has been met.   

Analysis

The Veteran essentially contends that he has a current back disability due to service, specifically due to his motor vehicle accident and a flight line injury while loading guns onto aircrafts.  See March 2007 claim.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).
If arthritis becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).  As will be discussed in detail below, this presumption is not warranted as the evidence does not show that arthritis manifested until many years after service discharge. 

In this case, there is no dispute that the Veteran has a current back disability including degenerative disc disease of the spine and low back strain.  See e.g. December 2011 VA examination.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, review of the service treatment records shows the Veteran was seen in May 1968 for a contusion of the back, including notation that the Veteran experienced pain in his back after an automobile accident.  The Veteran also reported in lay statements that he experienced a flight line injury loading guns onto the aircraft and lifting pylons as a mechanic.  The Veteran is competent to report that he undertook heavy lifting in service and felt pain due to it.  Accordingly, Hickson element (2) is met. 

With respect to crucial Hickson element (3), that of nexus, the question is whether there is a relationship between the Veteran's current back disorder and his military service; this is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Veteran was afforded a VA examination in December 2011.  The examiner noted the Veteran's history of low back complaints.  The examiner noted that the Veteran had first complained of low back pain at the VAMC in February 2002 and then subsequently in February 2003 after slipping on some ice.  Overall, the examiner opined that the Veteran's current disability was less likely than not related to an in-service event, injury or illness, noting that Veteran had a motor vehicle accident in service and was diagnosed with a back contusion in May 1968, but then completed his service without any subsequent medical visits for his back pain, and that the separation examination in October 1969 was negative for back complaints.  The examiner also stated that the Veteran's records showed he did not report a back problem again until 2002, so he was asymptomatic from 1969 to 2002, and furthermore the Veteran stated that his back did not really bother him until 5-6 years prior.  The examiner noted the history of heavy lifting required during service, but again noted no medical notations of treatment for back pain in service, including during the separation examination.  Overall, the examiner opined that the Veteran's current condition was more likely due to age-related changes. 

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  

In this case, as to the issue of the etiology of the Veteran's condition, the Board finds that the December 2011 VA examination report is the most probative evidence of record as it is based upon a review of the Veteran's claims file, an examination, and as a rationale was provided.  Significantly, the January 2011 VA examiner's findings have taken into account the Veteran's contentions that he was engaged in heavy lifting during service, as well as noting his back pain after an automobile accident.  The examiner noted that the Veteran did not complain of back pain until 2002, over 30 years after service.  Although these 2002 records are not in the claims file, crucially there are no other medical records in between that time period that indicate the presence of a low back disability, until the February 2003 VAMC records.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  Accordingly, the Board concludes that the VA opinion is found to carry significant weight.  No other competent opinion providing a positive nexus between service and the Veteran's current back disorder has been presented.  

The Board acknowledges that the Veteran is competent to testify as to his symptoms in service.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his diagnosed low back disability, and whether it was caused by his accident in service, lifting heavy objects in service, or by natural aging.  See 38 C.F.R. § 3.159 (a)(1) (2014) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  

Therefore, the Veteran's claims that his current condition was etiologically related to service are outweighed by the competent and probative medical opinion which states that the Veteran's current condition is more likely due to age.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board gives credence and weight to the VA examiner's opinions as they were rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles by a licensed medical professional.  The VA examiner took into account the Veteran's lay statements regarding lifting during service and reported that even when considering this, it was still his opinion that events in service were less likely than not the cause of his current back disability.  Furthermore, since no treatment records indicate that the Veteran's disc disease of the spine manifested within a year of service, nor has the Veteran alleged this to be the case, the claim cannot be granted based on 38 C.F.R. § 3.303(b).  In addition, continuity of symptomatology since discharge from service is not shown as the Veteran denied back trouble during the separation examination and as the physical examination of the spine was normal.  Therefore a nexus between service and the Veteran's current low back disability cannot be established, and the claims fail on Hickson element (3).  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


